Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-23, 27, 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 14-23, 27, 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claim 14, “…wherein a PEER port of a DRU included in the plurality of DRUs is configured to communicatively couple the DRU to another DRU included in the plurality of DRUs via another PEER port of the another DAU, wherein the another PEER port is dedicated to receiving signals from the plurality of DRUs…” does not supported by the specification. As indicated by fig. 12, 13, par. 66, 67 of the specification, the peer port of the DRU is only connecting to another peer port of another DRU and the peer port of the DAU is only connecting to another peer port of another DAU and does not provide the support for the DRU couple to each other through the PEER port of the DAU and the PEER port of the DAU is dedicated to receiving signals from the plurality of DRUs. Therefore, the specification does not provide support for the “…wherein a PEER port of a DRU included in the plurality of DRUs is configured to communicatively couple the DRU to another DRU included in the plurality of DRUs via another PEER port of the another DAU, wherein the another PEER port is dedicated to receiving signals from the plurality of DRUs…” 

Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 line 8, 9 cites “the another DAU”, there is no previous element. There is antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14, 16-18, 21, 23, 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KUMMETZ et al. (US 20130017863) in view of BOLDI et al. (US 20110275376) and WANG et al. (US 20130122830).

Regarding claim 14, KUMMUTZ teaches a system comprising: 
(fig. 6, base station routers 14b, 14c), wherein the plurality of DAUs are coupled and configured to route signals between the plurality of DAUs (fig. 2, 6, 14b, 14c, par. 47, 48, donor interface cards; fig. 4, 5, 6, 14a, par. 63, 65, base station router connecting to base station with sectors using donor interface card); 
a plurality of Digital Remote Units (DRUs) coupled to the plurality of DAUs and configured to transport signals between the plurality of DRUs and the plurality of DAUs (fig. 2, 3, par. 51, zone interface cards connect to remote antenna units or DRU), wherein a PEER port of a DRU included in the plurality of the DRUs is configured to communicatively coupled the DRU to another DRU included in the plurality of DRUs via another PEER port of the another DAU, wherein the another PEER port is dedicated to receiving signals from the plurality of DRUS.
However, HUMMETZ does not teach wherein a PEER port of a DRU included in the plurality of DRUs is configured to communicatively couple the DRU to another DRU included in the plurality of DRUs via another PEER port of the another DAU, wherein the another PEER port is dedicated to receiving signals from the plurality of DRU;
But, BOLDI et al. (US 20110275376) in a similar or same field of endeavor teaches wherein a PEER port of a DRU included in the plurality of DRUs is configured to communicatively couple the DRU to another DRU included in the plurality of DRUs via another PEER port of the another DAU, wherein the another PEER port is dedicated to receiving signals from the plurality of DRU (fig. 5, par. 76, ring connection of the CU and RUs, the connection between the RUs would indicating the peer port of the DRUs and the connection of the CU to the RUs would consider as the peer port of the DAU that is dedicated to receive the signal from the RUs or DRU);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BOLDI in the system of KUMMETZ to use the ring connection that letting the peer remote unit connecting to each other.
The motivation would have been to provide redundancy and loss of the connection. 
However, KUMMETZ does not teach one or more delay compensation merge units configured to delay signals transmitted from or received by each of the plurality of DRUs.
But, WANG et al. (US 20130122830) in a similar or same field of endeavor teaches one or more delay compensation merge units configured to delay signals transmitted from or received by each of the plurality of DRUs (par. 25, delay compensation modules that delay wireless signals).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by WANG in the system of KUMMETZ and BOLDI to implement the delay compensation.
The motivation would have been to synchronize the transmission and prevent collision. 

Regarding claim 16, WANG teaches the system of claim 14, wherein at least one of the one or more delay compensation merge units is integrated as a component of one of the plurality of DAUs (fig. 1, 148).

Regarding claim 17, KUMMETZ teaches the system of claim 14, wherein the plurality of DAUs are coupled via at least one of Ethernet cable, Optical Fiber, Microwave Line of Sight Link, Wireless Link, or Satellite Link (par. 31, 44, optical fiber).

Regarding claim 18, KUMMETZ teaches the system of claim 14, wherein the plurality of DAUs are coupled to the plurality of DRUs via at least one of Ethernet cable, Optical Fiber, Microwave Line of Sight Link, Wireless Link, or Satellite Link (par. 31, 44, optical fiber).

Regarding claim 21,  KUMMETZ teaches the system of claim 14, wherein the plurality of DAUs are connected to the BTSs via at least one of an Ethernet cable, Optical Fiber, Microwave Line of Sight Link, Wireless Link, or Satellite Link (par. 33, 34, base station router in communication with base station using wired or wireless communication medium).

Regarding claim 23, KUMMETZ teaches the system of claim 14, wherein a single DAU port is connected to a plurality of Base Transceiver Stations (fig. 6, par. 33, 34, 38, base station router connects to another base station router that in communication with base stations using wired or wireless communication medium; fig. 4, 5, 6, 14a, par. 63, 65, base station router connecting to base station with sectors using donor interface card).

Regarding claim 27, KUMMETZ teaches the system of claim 14, wherein at least one PEER port of a DAU included in the plurality of DAUs is configured to communicatively couple the DAU to another of the plurality of DAUs via the at least one PEER port (fig. 6, par. 69, the connection between the base station routers would consider as PEER port of the DAU).


Claims 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KUMMETZ et al. (US 20130017863), BOLDI et al. (US 20110275376), and WANG et al. (US 20130122830) as applied to claim 14 above, and further in view of LIAO (US 20120208584).

Regarding claim 15, KUMMTZ does not teach the system of claim 14, wherein each of the one or more delay compensation merge units are integrated as components of each of the plurality of DRUs.
	But, LIAO in a similar or same field of endeavor teaches herein each of the one or more delay compensation merge units are integrated as components of each of the plurality of DRUs (par. 35, the uplink calibration chain is adapted based on a calculated delay compensation which is based on a cable delay. Furthermore, the received calibration signal is transmitted from the RRU.sub.i 11a, 11b, 11c to the BBU 10).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LIAO in the system of KUMMETZ, BOLDI, and WANG to implement the delay compensation in the remote unit.
The motivation would have been to synchronize the transmission and prevent collision in the remote unit. 

Claims 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KUMMETZ et al. (US 20130017863), BOLDI et al. (US 20110275376), and WANG et al. (US 20130122830) as applied to claim 14 above, and further in view of TARLAZZI et al. (US 20110135308).

Regarding claim 19, KUMMETZ does not teach teaches the system of claim 14, wherein the plurality of DRUs are connected in a daisy chain configuration.
But, TARLAZZI et al. (US 20110135308) in a similar or same field of endeavor teaches wherein the plurality of DRUs are connected in a daisy chain configuration (par. 27, 47, remote units connect in daisy chain or connecting in peer to peer).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by TARLAZZIN in the system of KUMMETZ, BOLDI, and WANG to use the daisy chain that letting the peer remote unit connecting to each other.
. 

Claims 20, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KUMMETZ et al. (US 20130017863), BOLDI et al. (US 20110275376), and WANG et al. (US 20130122830) as applied to claim 14 above, and further in view of KOBAYASHI et al. (US 20110171944).

Regarding claim 20, KUMMETZ does not explicitly teach the system of claim 14, wherein the plurality of DRUs are connected to the DAUs in a star configuration.
But, KOBAYASHI in a similar or same field of endeavor teaches wherein the plurality of DRUs are connected to the DAUs in a star configuration (par. 5, 6, 84, base station and the remote access units be coupled to each other in a star topology or loop topology).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KOBAYASHI in the system of KUMMETZ and BOLDI and WANG to implement the star configuration.
The motivation would have been to provide easy installation and robust. 

Regarding claim 22, KUMMETZ does not explicitly teach the system of claim 14, wherein the plurality of DRUs are connected in a loop to a plurality of DAUs.
(par. 5, 6, 84, base station and the remote access units be coupled to each other in a star topology or loop topology).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KOBAYASHI in the system of KUMMETZ and BOLDI and WANG to implement the loop configuration.
The motivation would have been to provide easy installation and managing. 

Claim 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KUMMETZ et al. (US 20130017863), BOLDI et al. (US 20110275376), and WANG et al. (US 20130122830) as applied to claim 14 above, and further in view of CHUNG et al. (US 20040110534).

Regarding claim 28, KUMMETZ does not teach the system of claim 14, wherein a delay compensation merge unit included in the another DRU is configured to delay a signal received from the DRU based on a delay associated with the DRU.
But, CHUNG in a similar or same field of endeavor teaches wherein a delay compensation merge unit included in the another DRU is configured to delay a signal received from the DRU based on a delay associated with the DRU (fig. 1, par. 80, delay forward and/or reverse link signals at some of the RU's 120 to reduce timing difference between RU's 120).

The motivation would have been to provide easy installation and managing. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        07/03/2021